The opinion of the court was delivered by
Harman, C.:
This is a negligence case in which the plaintiff’s vehicle was struck from the rear by that of the defendant while plaintiff was waiting to make a left turn at an intersection. A third vehicle involved in the incident made no contact with those of the plaintiff and defendant. In a jury trial both litigants were found guilty of negligence. Judgment was entered for the defendant and plaintiff has appealed.
The collision occurred about 6:10 p. m. on September 17, 1971, on old U. S. highway 75 at its intersection with 93d street, approximately ten miles south of Topeka. The highway at this *446point ran north and south, was of blacktop construction, two lane, and twenty-two feet in width. The speed limit was seventy miles per hour. Ninety-third street was a county road running east and west, twenty-six feet in width. Immediately south of the intersection U. S. highway 75 was level for a distance of about 350 feet, then it descended downgrade toward a bridge over a creek. North of the intersection a short distance the highway merged southward from four lanes of traffic into two. At the time of the collision it was raining and cloudy but was still daylight.
Plaintiff Robert C. Jones, who lived at Parsons, Kansas, testified he was at the time in question driving his 1964 Buick station wagon, en route to Auburn, Kansas. At Lyndon he had purchased two cases of motor oil which he stacked in the rear of his car, directly behind the driver’s seat and against the side of the left rear door. He then proceeded northward on U. S. 75 and approached the place where it intersected with 93d street, intending to turn left to go to Auburn. About one-quarter mile south of the intersection he turned on his left turn signal lights and looked into his rear view mirror. At that time no one was following him. He applied his brakes and stopped at the intersection, near the center line. The large red taillights on his car which reflected his braking action had recently been checked and were in good working order, according to his testimony. Plaintiff further testified he could not immediately make his turn because traffic from the north, coming off the four lane highway onto the two, was very heavy; he had to wait there with his foot on the brake for what seemed like five minutes; it seemed to him a lot longer than it probably was — he was just estimating — “it was over two or three minutes”; finally it appeared to him there was a break in the southbound traffic so he could make the turn; he looked to the rear through his rear vision mirror and, seeing no traffic, took his foot off the brake to put it on the accelerator; at this time he heard a noise, then he saw a pickup truck with a camper go by on the right side of his vehicle, apparently out of control; the next thing he remembered he was lying with his head on the right floorboard of his own vehicle. He learned later his car had been struck from the rear by defendant’s vehicle. He testified there was room for another vehicle to go around him on the right by traveling partly on the graveled portion of the intersection.
Wayne McCauley, a Topeka resident, testified that at the time *447in question he was riding as a passenger in his pickup truck driven by his employee, Ralph Hatch. They were traveling north on U. S. 75 approaching 93d street; he had been asleep but awakened because of the sudden deceleration of the pickup; he saw two red taillights dead ahead in their lane of traffic; he saw no turn signals; Hatch swerved the pickup to the right in order to miss the vehicle immediately in front of them; the pickup went by the vehicle, then went into the ditch and eventually turned over. McCauley further testified they were about one hundred to one hundred fifty feet south of the intersection when he first saw the red taillights which turned out to be those on plaintiff’s Ruick station wagon; at this time his driver Hatch was going about seventy to seventy-five miles per hour.
Ralph Hatch, who was twenty-one years of age at the time of the collision, testified that while driving Mr. McCauley’s pickup he noticed plaintiff’s car was “a good ways” ahead of him; he (Hatch) was traveling about fifty or fifty-five miles per hour; when he first saw the vehicle it was at least one hundred yards ahead of him. He further testified: “I try to stay at least two lengths away, you know, if I’m driving a car or pickup or whatever it is, I try to stay at least two lengths of that vehicle that I’m in from another vehicle”; he maintained his distance behind plaintiff’s car but all of a sudden noticed he was closer to it; he did not see any type of lights on plaintiff’s car and when he realized it had slowed down or stopped he hit his brakes; the truck went sideways into the ditch on the right side and when he tried to turn it back toward the blacktop it rolled over. The truck came to rest 150 feet north of the north side of the intersection.
Defendant Carol Spencer, who was Carol Neider at the time of the collision and twenty-two years of age, testified she was driving her 1971 Vega northward on U. S. 75. She was following a pickup truck at a distance of about 150 feet at a speed of sixty-five miles per hour. She had been doing so for about fifteen minutes. The heighth and width of the camper on the pickup made it impossible for her to see over or around the pickup. She first saw plaintiff’s vehicle when the pickup swerved off the road to the right. She took her foot off the accelerator but did not immediately apply her brakes. She saw no lights. When she realized plaintiff’s vehicle was stopped she put on her brakes but her car slid into that of plaintiff and the two remained locked together until they came to rest in a field on *448the west side of the highway about one hundred feet north of the intersection.
An engineer who specialized in accident analysis testified as to the average reaction time of a motorist to an event and the coefficient of friction on varying kinds of highway surfaces and he answered hypothetical questions based on defendant’s theory of the case.
Two highway patrolmen who investigated the accident shortly after its occurrence testified. They found no skid marks on the highway. The left turn signal on plaintiff’s vehicle was in the down position. The lights on the rear were broken. The officer who particularly investigated the pickup crash testified he attributed inattention on the part of Mr. Hatch, the driver of the pickup, in not noticing what plaintiff’s vehicle was doing as a contributing circumstance of the accident. The rain was not hard enough to cause any problems for normal driving. The point of impact of plaintiff’s and defendant’s vehicles was in the east lane of U. S. 75, just inside the south edge of 93d street. The pickup left the blacktop seventy-four feet south of the intersection.
In defining the issues prior to trial each party charged the other with negligence in several respects. These grounds were submitted to the jury by way of special verdicts in the form of answers to special questions. Of those charged by plaintiff against defendant she was convicted of only one — following another vehicle more closely than was reasonable and prudent having regard for the speed of such vehicle and the traffic upon and conditions of the highway. Upon appeal defendant makes no complaint asi to this finding. Plaintiff was charged with the following grounds of contributory negligence and was found guilty of those italicized:
“(a) Stopping or parking his vehicle in the travel portion of the highway when said stop was not a compelled emergency stop, all in violation of the law of the State of Kansas;
“(b) Failure to keep a proper lookout for other users of the highway including this defendant;
“(c) Failing to keep his vehicle under proper control;
“(d) In obstructing the traveled way of the highway and creating a situation of peril which this defendant could not guard against;
“(e) In failing to give adequate signal;
“(f) Failure to keep a proper lookout to rear;
“(g) Failure to provide adequate vision of rear through the rear window.”
Plaintiff asserts several trial errors in connection with the reception of evidence and in the instructions but we go directly to *449the overall contention of insufficiency of evidence to support the jury’s findings of contributory negligence.
Subparagraphs (b) and (f) are addressed to failure to keep a lookout to the rear. Generally a motorist has a duty to keep a lookout for other users of a highway and see what there may be within his view which may affect his use of the highway (Jarboe v. Pine, 189 Kan. 44, 366 P. 2d 783). At the time of this accident several statutes specified duties of a driver making a left turn. K. S. A. 1970 Supp. 8-544 (b) prescribed that the driver of a vehicle intending to turn left at an intersection should approach the intersection in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of such vehicle, and whenever practicable the left turn should be made in that portion of the intersection to the left of center. K. S. A. 1970 Supp. 8-547 (a) and (b) provided that no person should turn a vehicle at an intersection unless the vehicle was positioned as required above and until such movement could be made with reasonable safety, and then only after an appropriate signal was given continuously during not less than the last one hundred feet traveled by the vehicle before turning. K. S. A. 1970 Supp. 8-549 prescribed the signals to be given, either by hand and arm or illuminated directional signal devices on front and rear of the vehicle. K. S. A. 1970 Supp. 8-551 provided that the driver of a vehicle intending to turn to the left within an intersection should yield the right-of-way to any vehicle approaching from the opposite direction which was within the intersection or so close thereto as to constitute an immediate hazard. It is a general rule of the road that the driver of a vehicle may assume that others using the street or highway will observe the law and he is not guilty of contributory negligence in acting upon that assumption unless and until he has knowledge to the contrary (Logan v. McPhail, 208 Kan. 770, 776, 494 P. 2d 1191). Another rule to be borne in mind is that a driver must operate his vehicle so that he can safely stop within the distance he can clearly see vehicular traffic ahead (Hill v. Hill, 168 Kan. 639, 641, 215 P. 2d 159).
Plaintiff here complied with the foregoing statutes respecting his contemplated making of a left turn. He was in a position upon the highway where he had a right to be and where the law required him to be for the making of a left turn. There was no traffic device prohibiting or controlling left turns from U. S. 75. He had a right *450to assume others on the road would obey the rules of the road and to rely on that assumption until he had or should have had knowledge to the contrary. He had a right to assume other motorists would not ignore his presence on the highway and ram him- from the rear. There were 350 feet of level highway behind him before the highway sloped down to the creek. It was still daylight and the rain was not hard enough to interfere with normal traffic. Plaintiff testified his brake lights were working, that he was using his brakes while stopped at the intersection, and his left turn blinker was in operation. The jury exonerated him from a charge of failure to give an adequate signal and he must be deemed to have given that prescribed by statute.
The only direct testimony on the subject of lookout was that of plaintiff. He was familiar with the intersection and had traveled over it many times. He testified that as he approached it he turned on his left turn blinker and looked for traffic behind him while slowing down. He saw none. He looked in his rear vision mirror again before stopping and saw no vehicles in the lane behind him. Then when he thought he could make a left turn safely he looked again and saw nothing. Could his conduct, under all the circumstances, be held to be negligent with respect to keeping a lookout to the rear? The question is to be answered in the light of plaintiff’s duty at the time, keeping in mind that upon appellate review this court accepts as true the evidence, and all inferences to be drawn therefrom, which support or tend to support the findings in the trial court, and disregards any conflicting evidence or other inferences which might be drawn therefrom, and where the evidence in a highway collision is such that reasonable minds might differ on the question of negligence of either of the drivers, the issue is one for submission to a jury (Morris v. Hoesch, 204 Kan. 735, 466 P. 2d 272). The duty of a driver respecting lookout in making left turns arises and is stated usually, although not always, in cases where the left turn is made either in the face of oncoming traffic from the opposite direction or while a driver of a vehicle approaching from the rear is attempting to overtake on the left, neither of which is the situation here.
Both sides cite and rely on language used in Hallett v. Stone, 216 Kan. 568, 534 P. 2d 232. There plaintiff was following a vehicle down a city street and defendant was following plaintiff’s vehicle at a distance of about one-half block. The car in front of plaintiff’s made an abrupt left turn without signaling. Plaintiff stopped her *451car to avoid hitting the turning car and was struck in the rear by the defendant’s vehicle. Over plaintiff’s objection the jury was instructed that the driver of a vehicle has a duty to keep a lookout to the rear when the movement of his vehicle may affect the operation of a vehicle to the rear. On appeal after a jury verdict for defendant the plaintiff contended there was no evidence to support the giving of the instruction and this court agreed. After noting the absence of a specific “lookout to the rear” statute we did recognize a duty to do so in certain instances: “A motorist does not have the duty, under all circumstances, to keep a lookout to the rear, since he is entitled to rely on the exercise of ordinary care by those approaching from the rear. He may be required to maintain a lookout for a vehicle approaching from the rear when the presence of such vehicle is known, or if he is intending to change his course.” (Syl. para. 1.) We further said that the plaintiff in Hallett did not execute any kind of maneuver which would trigger the duty to look to the rear and the exercise of due care under the circumstances did not require her to do so. We concluded:
“As given in this case the instruction would place a burden on drivers to keep a lookout to the rear at all times, which clearly is not the law. On the facts in this case the instruction is not in accordance with the primary duty of a driver to maintain a lookout ahead, and the right of every motorist to rely on the exercise of ordinary care by the driver behind him.
“Even if it be assumed the plaintiff failed to keep a proper lookout to the rear, that fact played no part whatsoever in causing the accident. Had she been fully aware of defendant Stone’s presence, the plaintiff could not have acted differently. Moreover, since the defendant Stone was a half block behind the plaintiff, the plaintiff could assume the defendant Stone would exercise ordinary care and come to a stop. If there was any negligence in this regard, it could not have been a proximate cause of the accident. It was not a proper issue in the case to be submitted to the jury by an instruction.” (pp. 572-573.)
Our situation appears to be analogous to that in Hallett even though plaintiff here was contemplating a left turn. That movement was never made. The collision occurred while plaintiff was lawfully stopped preliminary to the left turn, as shown by the testimony and the point of impact. Plaintiff did testify as to his looking to the rear and this was uncontradicted, but, as in Hallett, even if he were negligent in this regard, it could not have been a proximate cause of the collision. The die was already cast by reason of the movement of the two vehicles behind plaintiff and there was nothing he could have done to avoid the collision. Our *452conclusion is the evidence did not justify submission to the jury of the issue of proper lookout to the rear.
We turn next to the submission to the jury of ground (g) of contributory negligence — failure to provide adequate vision to the rear through the rear window. The jury’s finding was obviously based on the stacking of two cases of oil immediately behind plaintiff’s position in the front seat. That which has just been said with respect to plaintiff’s lookout as a proximate cause of the collision is applicable. Beyond this, the only evidence on the subject, aside from a photograph of plaintiff seated in his car in front of the oil, was plaintiff’s testimony that he had both an outside and an inside rear vision mirror which he used and by which he could see to the rear. An inside rear vision mirror is ordinarily positioned so that a view through the rear window may be had despite two cases of oil stacked next to the left rear door, as were plaintiff’s, and that appears to be the situation as indicated by plaintiff’s photographic exhibit. Again it must be held there was insufficient evidence to submit this ground of negligence to the jury.
The fourth ground of negligence found by the jury, subparagraph (d), was obstructing the traveled portion of the highway and creating a situation of peril which this defendant could not guard against. This ground is closely akin to that in (a) of defendant’s charges of contributory negligence, which was based on K. S. A. 8-570 (a) (Corrick 1964) providing:
“(a) Upon any highway outside of a business or residence district no person shall stop, park, or leave standing any vehicle, whether attended or unattended, upon the paved or improved or main traveled part of the highway when it is practical to stop, park, or so leave such vehicle off such part of said highway, but in every event a clear and unobstructed width of at least twenty feet of such part of the highway opposite such standing vehicle shall be left for the free passage of other vehicles and a clear view of such stopped vehicle be available from a distance of 200 feet in each direction upon such highway.”
Over plaintiff’s objection the jury was instructed as to the foregoing statute and much of defendant’s questioning both upon cross-examination of plaintiff and direct examination of defendant’s accident expert, again over plaintiff’s objection, was premised upon the assumption plaintiff was “parked” on the highway in violation of the statute, in lieu of which plaintiff should either have “parked” off the highway or foregone his turn at this particular intersection. We do not believe this statute was ever meant to be applied to a *453motorist who temporarily stops his vehicle on the roadway for the purpose of making a legal left turn, and we so hold. The issue was dealt with in a similar situation in Smith v. Engel, 206 Kan. 298, 477 P. 2d 937. There the defendant was traveling on the inside lane of a four lane highway upon which each pair of lanes was separated by a fourteen foot concrete median strip except at crossover points. Defendant had pulled into a cross-over to make a left turn. There was evidence her car protruded back two feet into the ■traveled portion of the lane from which she was turning. She was there for a period of twenty to thirty seconds with her turn signal on, waiting for oncoming traffic to clear, when she was struck from the rear by the vehicle in which plaintiff was riding. On plaintiff’s behalf it was urged defendant could be held to be stopped or parked in violation of K. S. A. 8-570 (a) because her vehicle protruded two feet into the lane of traffic. This court held the statute inapplicable and ruled as a matter of law that defendant was not negligent. We noted it was legal for defendant to make a left turn at that particular point and to do so would necessitate some protrusion of the rear of her vehicle onto the traveled portion of the highway. Although the highway was four lane there and is two lane here, we think the principle in Smith is applicable. Each driver was stopped in a traffic lane waiting to make a left turn safely. The evidence did not justify submission of this ground of negligence to the jury and the judgment for defendant must be set aside.
The result is plaintiff stands absolved of contributory negligence while defendant remains convicted of one ground of negligence. Accordingly the judgment is reversed with directions to enter judgment for plaintiff on the issue of liability and to retry the separate issue of damages.
approved by the court.